DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 19-20 in the reply filed on 10/27/2022 is acknowledged.
Claims 13-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Featherston et al (US 2008/0060678) in view of JP 08-323578.
Featherston et al teach an apparatus (at least Figures 2-4, 8-10, 12-13) comprising:
two tracks (23) with linear conveyors;
a hood (1, 8, 12; 70; 80; 500) with a slot (readable at least on the slot 13; the opening between part 15 and part 19; the slot 504);
a flexible duct (17).
Featherston et al teach the conveyors for tracks (23) as screw jack type actuators (readable on the claimed ball screw conveyors) operated by electric motors.
Featherston et al teach their apparatus as a part of paper making/conveying systems.
Featherston et al teach tracks (23) on opposite ends of the hood (at least Figures 4 and 13).
Featherston et al also teach aluminum as a material for the hood at least [0071]).
As to claim 5:
For this claim the claimed slot is readable on the opening between part 15 and part 19 and claimed exhaust port is readable on the slot 13. The referenced parts are provided on the same side of the hood 1. This is best shown on Figure 3.
See entire document, especially Figures 2-4, 8-10, 12-13 and the relayed description and the description at [0024-31], [0046-74].
Thus, Featherston et al teach the apparatus as claimed except for the specific recitation of the proximity sensors.
However, since Featherston et al teach the distance between the hood and the moving material as result effective variable and also teach placing the hood at the desired distance from the moving material (at least [0027] and [0062]) to enable optimal functioning of the apparatus.
Thereby, it would have been obvious to an ordinary artisan at the time the invention was filed to provide a proximity sensor(s) in the apparatus of Featherston et al in order to automate the functioning of the apparatus and avoid mistakes associated with manual operation of the apparatus in order to ensure correct placement of the hood at the desired distance disclosed by Featherston et al.
It has been held that providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.) In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Further, it was known to use proximity sensors to position suction nozzles/hoods at a proper distance as evidenced by JP 08323578.
it would have been obvious to an ordinary artisan at the time the invention was filed to provide a proximity sensor(s) in the apparatus of Featherston et al in order to automate the functioning of the apparatus and avoid mistakes associated with manual operation of the apparatus in order to ensure correct placement of the hood at the desired distance disclosed by Featherston et al since JP 08-323578 teaches that it was known to use proximity sensors to ensure proper placement of suction nozzles/hoods.

Claim(s) 8 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Featherston et al (US 2008/0060678) in view of JP 08-323578 and WO 2016/122624.

Featherston et al teach an apparatus (at least Figures 2-4, 8-10, 12-13) comprising:
two tracks (23) with linear conveyors;
a hood (1, 8, 12; 70; 80; 500) with a slot (readable at least on the slot 13; the opening between part 15 and part 19; the slot 504);
a flexible duct (17).
Featherston et al teach the conveyors for tracks (23) as screw jack type actuators (readable on the claimed ball screw conveyors) operated by electric motors.
Featherston et al teach their apparatus as a part of paper making/conveying systems.
Featherston et al teach tracks (23) on opposite ends of the hood (at least Figures 4 and 13).
Featherston et al also teach aluminum as a material for the hood at least [0071]).
See entire document, especially Figures 2-4, 8-10, 12-13 and the relayed description and the description at [0024-31], [0046-74].
AS to claims 19-20:
Since Featherston et al teach a specific placement of the hood by the actuators 23 the motors of the actuators are synchronized to enable the desired placement of the hood without damaging the structure of the apparatus.
Alternatively, it would have been obvious to an ordinary artisan at the time the invention was filed to synchronize the motors of the actuators 23 to enable the movement of both sides of the hood at the same time to the desired location and/or to prevent damage to the structure of the apparatus by unsynchronized movement.
Thus, Featherston et al teach the apparatus as claimed except for the specific recitation of the proximity sensors.
However, since Featherston et al teach the distance between the hood and the moving material as result effective variable and also teach placing the hood at the desired distance from the moving material (at least [0027] and [0062]) to enable optimal functioning of the apparatus.
Thereby, it would have been obvious to an ordinary artisan at the time the invention was filed to provide a proximity sensor(s) in the apparatus of Featherston et al in order to automate the functioning of the apparatus and avoid mistakes associated with manual operation of the apparatus in order to ensure correct placement of the hood at the desired distance disclosed by Featherston et al.
It has been held that providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.) In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Further, it was known to use proximity sensors to position suction nozzles/hoods at a proper distance as evidenced by JP 08323578.
it would have been obvious to an ordinary artisan at the time the invention was filed to provide a proximity sensor(s) in the apparatus of Featherston et al in order to automate the functioning of the apparatus and avoid mistakes associated with manual operation of the apparatus in order to ensure correct placement of the hood at the desired distance disclosed by Featherston et al since JP 08-323578 teaches that it was known to use proximity sensors to ensure proper placement of suction nozzles/hoods.

The modified Featherston et al do not specifically exemplify the use of ultrasonic proximity sensors.
However, the ultrasonic proximity sensors were known and used in the art as evidenced by WO 2016/122624.
It would have been obvious to an ordinary artisan at the time the invention was filed to use ultrasonic proximity sensors in the modified apparatus of Featherston et al in order to use a known device for its known purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711